ACCEPTED
                                                                                                                    14-15-00093-CV
                                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                               7/24/2015 5:55:28 PM
                                                                                                              CHRISTOPHER PRINE
                                                                                                                             CLERK



              Martin, Disiere, Jefferson&Wisdom L.L.P.
__________________________________________                               __________________________________________
                                             ATTORNEYS AT LAW                                    FILED IN
                                                                                                  14th
     808 Travis Street • 20th Floor • Houston, Texas 77002 • Phone: 713-632-1700 • Fax: 713-222-0101    COURT OF APPEALS
                                                                                                     • www.mdjwlaw.com
                                                                                           HOUSTON, TEXAS
                                                                                        7/24/2015
                                                                                          Levon G.5:55:28      PM
                                                                                                     Hovnatanian
                                                                                                 MANAGINGA.PARTNER
                                                                                        CHRISTOPHER             PRINE
                                                                                                  Clerk
                                                                                                Direct: (713) 632-1740
                                                                                       e-mail: hovnatanian@mdjwlaw.com

                                                July 24, 2015

Mr. Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

         Re: Cause No. 14-15-00093-CV; State Farm Lloyds v. Ginger Hanson; in
             the Fourteenth Court of Appeals

Dear Mr. Prine:

      This letter replies to the Response to State Farm Lloyds’s Motion for Fourth
Extension of Time to File Brief.

      In her Response, Ms. Hanson asserts that State Farm’s counsel filed the
appellee’s brief in Feaster on June 5, not June 24. Response at 6. That is correct.
It was the appellant’s reply brief that was filed on June 24 in Feaster. What State
Farm’s motion should have stated is that Mr. Hovnatanian assisted in the
preparation of, and, on June 22, 2015, the filing of real party in interest United
Services Automobile Association d/b/a USAA’s Brief on the Merits in Cause No.
14-1006; In re Stacey Bent and Mark Bent; in the Supreme Court of Texas. The
undersigned apologizes for the mistake.

                                             Very truly yours,

                                             MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                             /s/ Levon G. Hovnatanian
                                             Levon G. Hovnatanian
                                             Appellate Counsel for State Farm Lloyds
LGH:dsb
 Martin, Disiere, Jefferson & Wisdom
_____________                      __________________________________________________________________________________________________________________________________________________
                ATTORNEYS AT LAW




Mr. Christopher A. Prine, Clerk
Fourteenth Court of Appeals
July 24, 2015
Page 2


                                           CERTIFICATE OF COMPLIANCE

                This is to certify that this computer-generated letter contains 122 words.


                                                                                /s/ Levon G. Hovnatanian
                                                                                Levon G. Hovnatanian
                                                                                Dated: July 24, 2015


                                                  CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing letter has been
forwarded to the individual(s) listed below, by the method indicated, on this 24th
day of July, 2015:

Mr. Richard D. Daly
rdaly@dalyblack.com
Mr. John Black
jblack@dalyblack.com
RICHARD DALY LAW FIRM
2211 Norfolk Street, Ste. 800
Houston, Texas 77098
(via e-filing and e-mail)
(Attorneys for appellee Ginger Hanson)


                                                                                /s/ Levon G. Hovnatanian
                                                                                Levon G. Hovnatanian